United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
K.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1531
Issued: March 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 12, 2009 appellant filed a timely appeal of a September 10, 2008 schedule award
decision of the Office of Workers’ Compensation Programs. The record also contains Office
decisions dated December 29, 2008 and May 4, 2009 denying appellant’s requests for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the schedule award decision.
ISSUES
The issues are: (1) whether appellant has more than three percent binaural hearing loss
for which he received a schedule award; and (2) whether the Office properly denied appellant’s
requests for reconsideration without further merit review.
FACTUAL HISTORY
On February 19, 2008 appellant, then a 54-year-old welder, filed an occupational disease
claim for hearing loss in both ears caused by noise exposure in the course of his federal
employment. He first became aware of his hearing loss on September 24, 1987 and first realized

it was caused by his employment on September 9, 1988. Appellant did not stop work. The
employing establishment submitted evidence confirming his work history and annual audiograms
results dated between May 17, 1978 and July 19, 2007.
On July 2, 2008 the Office referred appellant with a statement of accepted facts to
Dr. Richard Dawson, a Board-certified otolaryngologist, for a second opinion evaluation to
determine whether he sustained a noise-induced hearing loss condition due to noise exposure of
his federal employment. In an August 12, 2008 report, Dr. Dawson compared a May 17, 1978
audiogram from the beginning of appellant’s noise exposure to his present findings to determine
sensorineural hearing loss in excess of what would normally be predicated on the basis of
presbycusis. He opined that workplace noise exposure was sufficient in intensity and duration to
cause appellant’s hearing loss. Dr. Dawson diagnosed bilateral high tone sensorineural hearing
loss due to noise exposure at work. He recommended binaural amplification. An audiogram
performed on August 12, 2008 reflected testing at the frequency levels of 500, 1,000, 2,000 and
3,000 cycles per second (cps) and revealed the following decibel losses: 15, 20, 20 and 50 for
the right ear and 15, 20, 25 and 55 for the left ear respectively. Based on these results,
Dr. Dawson determined that appellant had three percent binaural hearing impairment.
In an August 18, 2008 decision, the Office accepted appellant’s claim for binaural
hearing loss. It also authorized hearing aids.
In an August 27, 2008 report, an Office medical adviser reviewed Dr. Dawson’s report
and audiometric test results and argued that appellant had a three percent binaural hearing loss.
The medical adviser also noted that the date of maximum medical improvement was August 12,
2008, the date of Dr. Dawson’s examination.
Appellant filed a schedule award claim on August 26, 2008.
In a September 10, 2008 decision, the Office granted a schedule award for three percent
binaural hearing loss. The period of the award ran for six weeks from August 12 to
September 22, 2008.
On October 2, 2008 appellant requested reconsideration. In an attached statement, he
indicated that he was submitting another audiogram performed at the employing establishment
showing 75 percent loss of high frequency hearing entitling him to a schedule award greater than
3 percent. No medical or audiological evidence accompanied the request.
In a December 29, 2008 decision, the Office denied appellant’s reconsideration request
finding that he submitted insufficient evidence to warrant a merit review.
In an undated letter requesting reconsideration, received on March 3, 2009, appellant
asserted that his previous reconsideration request included audiogram results performed by the
employing establishment demonstrating greater hearing loss than that found by the Office. He
further asserted that the audiologist to which the Office referred him did not “have or use all the
hearing documentation,” which resulted in an incorrect and unfair outcome of his schedule award
claim.

2

In a May 4, 2009 decision, the Office denied appellant’s reconsideration request finding
that it did not raise substantive legal questions or include new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. Where the loss of use is less than 100 percent, the amount of compensation is paid in
proportion to the percentage loss of use. The Act, however, does not specify the manner in
which the percentage loss of a member shall be determined. The method used in making such
determination is a matter which rests in the sounds discretion of the Office. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so
that there may be uniform standards applicable to all claimants. The American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001)
has been adopted by the Office for evaluating schedule losses and the Board has concurred in
such adoption.1
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each
frequency are added up and averaged. Then, the “fence” of 25 decibels is deducted because, as
the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to
hear everyday speech under everyday conditions. The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss. The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.2
ANALYSIS -- ISSUE 1
Appellant submitted a claim for hearing loss and the Office developed the claim by
referring him to Dr. Dawson. On August 12, 2008 Dr. Dawson examined appellant and an
audiogram was performed on the physician’s behalf. He opined that appellant’s hearing loss was
sufficient to cause bilateral high tone sensorineural hearing loss due to noise exposure
encountered in his workplace. Dr. Dawson also recommended binaural amplification.
An Office medical adviser applied the Office’s standard procedures to the August 12,
2008 audiogram. The Office tested decibel losses at 500, 1,000, 2,000 and 3,000 cps and
recorded decibel losses of 15, 20, 20 and 50 respectively in the right ear. The total decibel loss
in the right ear is 105. When divided by 4, the result is an average hearing loss of 26.25 decibels.
The average hearing of 26.25 is reduced by the fence of 25 decibels to equal 1.25, which when
1

A.A., 59 ECAB ___ (Docket No. 08-951, issued September 22, 2008); see Harry Butler, 43 ECAB 859 (1992).

2

E.S., 59 ECAB ___ (Docket No. 07-1587, issued December 10, 2007); Donald Stockstad, 53 ECAB 301 (2002),
petition for recon., granted (modifying prior decision), Docket No. 01-1570 (issued August 13, 2002).

3

multiplied by the established factor of 1.5, resulted in 1.9 percent impairment of the right ear.
The audiogram tested decibel losses for the left ear at 500, 1,000, 2,000 and 3,000 cps and
recorded decibel losses of 15, 20, 25 and 55 respectively. The total decibel loss in the left ear is
115. When divided by 4, the result is an average hearing loss of 28.75 decibels. The average
hearing loss of 28.75 is reduced by the fence of 25 decibels to equal 3.75, which when multiplied
by the established factor of 1.5, resulted in 5.7 percent impairment of the left ear. The Office
medical adviser then proceeded to calculate appellant’s binaural hearing loss. The 1.9 percent
hearing loss of the right ear, when multiplied by 5, yielded a product of 9.5. The 9.5 was then
added to the 5.7 percent hearing loss for the left ear to obtain a total of 15.2. The 15.2 was then
divided by 6, in order to calculate a binaural hearing loss of 2.53, rounded to 3 percent.3
Therefore, the evidence of record does not establish that appellant has greater than three percent
binaural hearing loss.
As noted, when the loss of use is less than 100 percent, the amount of compensation is
paid in proportion to the percentage of loss of use. The compensation schedule in the Act
provides 200 weeks of compensation for complete hearing loss in both ears.4 The 200 weeks of
compensation was multiplied by three percent in order to calculate six weeks as the appropriate
duration of compensation. Under the Office’s standardized procedures for determining hearing
loss impairment, appellant has no greater impairment. The Office properly awarded him six
weeks of compensation for three percent binaural hearing loss.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.5 When a claimant fails to meet
one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.6
ANALYSIS -- ISSUE 2
Appellant’s October 2, 2008 reconsideration request consisted of an appeal request form
with a checkmark next to “reconsideration” as well as an attached statement from appellant
indicating that he was including audiogram results showing 75 percent high frequency hearing
loss entitling him to a schedule award greater than 3 percent. However, the reconsideration
request did not identify a specific point of law that was erroneously applied or interpreted and it
did not advance a relevant legal argument not previously considered. Instead, appellant’s
3

See J.P., 60 ECAB ___ (Docket No. 08-832, issued November 13, 2008) (the policy of the Office is to round the
calculated percentage of impairment to the nearest whole number).
4

5 U.S.C. § 8107(c)(13)(B).

5

10 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b).

4

statement generally stated that an audiogram showing 75 percent loss of high frequency hearing
entitled him to a greater schedule award, but he did not identify to which audiogram he referred
or include the referenced audiogram with his reconsideration request.
The Board notes that appellant did not submit any new and relevant evidence with his
reconsideration request. As the issue of appellant’s permanent impairment is medical in nature,
it should be addressed by the submission of pertinent new medical evidence. However, no new
medical evidence was submitted with this reconsideration request.
In support of his March 3, 2009 reconsideration request, appellant submitted a statement
asserting that the previously submitted audiogram performed by the employing establishment
confirmed that his hearing loss was greater than that calculated by the August 12, 2008
audiogram. He also asserted that August 12, 2008 audiogram derived an incorrect and unfair
outcome. However, appellant’s statement merely reiterated his belief that the audiogram
performed by the employing establishment supported a schedule award greater than three
percent. As noted, the underlying issue in this case is medical in nature. Appellant did not
submit any medical evidence with his reconsideration request. Moreover, his statement does not
establish that the Office erroneously applied or interpreted a specific point of law or advance a
relevant legal argument not previously considered by the Office. The Office properly denied this
request for reconsideration.
On appeal, appellant reiterated his assertion that an audiogram he underwent at the
employing establishment showed a greater hearing loss than the audiogram performed on
Dr. Dawson’s behalf. He further asserts that he submitted these audiogram results but they were
never reviewed or regarded as new and relevant evidence. However, the record does not
establish that audiograms were submitted with either reconsideration request. As noted, the
medical nature of the present issue requires the submission of new and relevant medical
evidence. Appellant’s failure to submit the necessary evidence makes the Office’s denial of his
reconsideration requests proper.
CONCLUSION
The Board finds that appellant does not have more than three percent binaural hearing
loss for which he received a schedule award. The Board also finds that the Office properly
denied appellant’s requests for reconsideration without a merit review.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decisions dated May 4, 2009, December 29 and September 10, 2008 are affirmed.
Issued: March 8, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

